Citation Nr: 0302644	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  00-20 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) on a direct 
basis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for COPD 
on a secondary basis.

[The issues of entitlement to an increased evaluation for a 
lobectomy, upper right, residuals of coccidioidomycosis, and 
entitlement to a total evaluation based on individual 
unemployability due to a service-connected disability (TDIU) 
will be the subject of a later decision.]


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1963.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board is undertaking additional evidentiary development 
on the issue of entitlement to service connection for COPD on 
a secondary basis.  When the development is completed, that 
claim will be the subject of a separate Board decision.  

Additionally, the issues of entitlement to an increased 
rating for lobectomy, upper right, residuals of 
coccidioidomycosis and entitlement to a TDIU are deferred 
pending the outcome of the inextricably intertwined issue of 
service connection for COPD as secondary to the service-
connected lobectomy, upper right, residuals of 
coccidioidomycosis.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

FINDINGS OF FACT

1.  In May 1994, the Board denied the claim of service 
connection for COPD on both a direct and secondary basis.

2.  None of the evidence received since May 1994 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
COPD on a direct basis.

3.  Certain evidence added to the record since the May 1994 
Board decision is so significant that it must be considered 
to fairly decide the merits of the claim for service 
connection for COPD on a secondary basis. 


CONCLUSIONS OF LAW

1.  The May 1994 Board decision denying entitlement to 
service connection for COPD on a direct and secondary basis 
is final.  38 U.S.C.A. § 7103(a) (West Supp. 2002); 38 C.F.R. 
§ 20.1100 (2002).

2.  New and material evidence has not been received, and the 
claim for service connection for COPD on a direct basis may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2002).

3.  New and material evidence has been received to warrant 
the opening of the claim of entitlement to service connection 
for COPD on a secondary basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim(s), including the requirements to reopen his claim(s), 
by means of letters from the RO dated in May and September 
1999; a letter from the Board dated in November 2002; and 
discussions in the February 2000 rating decision, July 2000 
statement of the case, and September 2001 supplemental 
statement of the case.  VA also informed the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf by means of the November 2002 letter.  Therefore, VA 
has no outstanding duty to inform him that any additional 
information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Here, the RO obtained the veteran's 
VA medical records dated from 1988 to 2002 and private 
records from Emilio Gonzalez-Ayala, M.D.  There is no 
indication of any additional relevant records that the RO 
failed to obtain.  

The veteran was also afforded a VA examination in July 1999.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  Accordingly, VA has fulfilled it duty 
to notify and assist in this case, and no further action is 
warranted. 


B.  New and material evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2002).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West Supp. 
2002); 38 C.F.R. § 20.1100 (2002).  In May 1994, the Board 
denied the veteran's claim of service connection for COPD on 
both a direct and secondary basis, and his motion for 
reconsideration of this decision was denied in December 1994.  
When a claim is disallowed by the Board, the claim may not be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b) (West 
1991).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

As noted above, the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  The appellant's claim 
was received in May 1999 and therefore the amendment is not 
applicable to his claim.

The evidence received subsequent to May 1994 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

The evidence of record at the time of the May 1994 Board 
decision included the veteran's service medical records 
showing no indication of chronic obstructive pulmonary 
disease; a statement from Dr. Francisco Balderrama Ruiz dated 
in November 1961; a VA examination report dated in October 
1963; a VA report of hospitalization dated from November 1963 
to March 1964; VA examination reports dated in October 1965 
and September 1967; VA outpatient records dated from 1976 to 
1980 and from 1991 to 1993; pulmonary function studies 
performed by a private physician in November 1992; a VA 
examination report dated in November 1992 showing a diagnosis 
of COPD; and statements and testimony presented by the 
veteran, including at a hearing before the Board in November 
1993. 

At the time of the May 1994 Board decision, there was no 
medical evidence of COPD until 1992 and no competent evidence 
showing any correlation between the COPD and any in-service 
disease or injury.  Additionally, there was no medical 
evidence of record linking the veteran's COPD to his service-
connected lobectomy, upper right, residuals of 
coccidioidomycosis.  Any "new" evidence would have to bear 
directly and substantially upon this matter and be so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  

Since 1994, the following evidence has been received:  a copy 
of the November 1961 statement from Dr. Francisco Balderrama 
Ruiz; copies of the veteran's service medical records; a copy 
of the November 1992 VA examination report; VA treatment 
records dated from 1988 to 2002 showing continued treatment 
for pulmonary problems, including COPD; results of a 
pulmonary function test conducted at the William Beaumont 
Army Medical Center in 1993; a letter from the Assistant 
Adjutant to the veteran's mother dated in November 1960; 
special orders dated in January 1961; a request for 
appointment dated in November 1960; a statement from the 
veteran asking to be retained dated in December 1960; a VA 
examination report dated in July 1999; a letter from Emilio 
Gonzalez-Ayala, M.D., dated in March 2000; an excerpt from 
the Merck Manual discussing the signs and symptoms of 
coccidioidomycosis; and statements and testimony from the 
veteran, including at a hearing in March 2001. 

New and material evidence has not been received to reopen the 
claim for service connection for COPD on a direct basis.  The 
veteran's contentions that he has a COPD that was caused by 
an in-service disease or injury are not new.  His statements 
are essentially a repetition of his previous assertions that 
were before the Board in 1994, and are cumulative and not 
new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such condition are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The copies of the veteran's service medical records, the copy 
of the November 1992 VA examination report, and the copy of 
the November 1961 statement from Dr. Francisco Balderrama 
Ruiz were of record in 1994 and are, therefore, not new. 

Further, the new VA and private medical records showing 
diagnoses of COPD many years after service are cumulative.  
There was medical evidence before the Board in 1994 showing 
that the veteran suffered from COPD.

To the extent that the veteran is attempting to extrapolate 
from the excerpt from the Merck Manual that his COPD had its 
onset during active service, such extrapolation would 
constitute nothing more that an unsubstantiated medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record, and is therefore not material.  
Sacks v. West, 11 Vet. App. 314 (1998).

None of the new evidence submitted in this case shows the 
presence of COPD during service or a relationship between 
COPD and the veteran's active service.  Accordingly, the 
Board finds that the evidence received subsequent to May 1994 
is not new and material and does not serve to reopen the 
veteran's claim for service connection for COPD on a direct 
basis.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2002).

However, on VA examination in July 1999, the examiner stated, 
in pertinent part:

My opinion is that basically the symptoms 
that the [veteran] has are mostly 
secondary to chronic bronchitis with 
[COPD] that are not related to 
coccidiomycosis at this time, but 
therapeutic lobectomy and secondary 
scarring and fibrosis because of the 
surgery can affect the symptoms that the 
[veteran] has with [COPD] and make this 
condition worse.

This opinion indicates that the veteran's service-connected 
condition did not cause the veteran's COPD.  However, it does 
indicate that the nonservice-connected condition (COPD) may 
have been worsened by the service-connected disability.

As noted above, the Court in Allen v. Brown, 7 Vet. App. 439 
(1995) held that the term "disability" as used in 38 
U.S.C.A. § 1110 refers to an "impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated." Allen, 7 Vet. App. at 448.  The Court 
concluded that "pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.  In reviewing Allen, it becomes clear that the Court has 
opened the door to a situation where the VA may compensate a 
veteran for a segment of a single disability ("for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the 
aggravation.").  

Based on Allen, the Board finds that this new medical opinion 
must be considered to fairly decide the merits of the 
veteran's claim for service connection for COPD on a 
secondary basis.  38 C.F.R. § 3.156(a).  This claim is, 
therefore, reopened.  Turning to the merits of the claim, the 
Board believes that in light of the Veterans Claims 
Assistance Act of 2000 (VCAA) medical information to 
adjudicate this complex issue is needed.  When the 
development is completed, that claim will be the subject of a 
separate Board decision.  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection COPD on 
a direct basis has not been submitted and the claim is 
denied.  

New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection COPD on 
a secondary basis.  To this extent, the appeal is granted.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

